DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US Patent 8,826,421 B2 in view of Gupta US Patent 10,447,730 A1.

Regarding claim 1, Luo et al. teaches the following:
A method for validating input requests, [note: Abstract, “a computing device provides security rules subset of a server-side protection element to a pre-validation component deployed at a client side”] the method comprising: 
receiving, by one or more computing devices, a first validation request from a client device, wherein the first validation request includes a first set of elements of a first request to be executed on a database [note: Figure 4 (11) client browser, (110) pre-validation component, (103) validation means; column 4 lines 15-27 “sending a user’s HTTP request to and receiving a corresponding response from a eb application server” validating an input value ]; 
generating, by the one or more computing devices, a first data object including the first set of elements included in the first validation request [note: column 5 lines 25-58, example security rules for security protection means to perform various actions ]; 
validating, by the one or more computing devices, the first data object using a validating service [note: column 5 line 58 through column 6 line 5, pre-validation];
 	transmitting, by the one or more computing devices, a first response to the client device, the first response including a first validation result of the first data object; receiving, by the one or more computing devices, from a server, a second validation request including a second set of elements of a second request to be executed on the database, wherein the second request mirrors the first request [note: column 5 lines  26-51 means for defining policy and security validation schemes ]; 
generating, by the one or more computing devices, a second data object including the second set of elements included in the second validation request [note: column 5 lines 52- column 6 line 5 ]; 
validating, by the one or more computing devices, the second data object using the validating service; transmitting, by the one or more computing devices, a second response to the server, the second response including a second validation result of the second data object; and wherein in response to successfully validating the second data object, the server executes the second request on the database [note: column 5 lines  26-51 means for defining policy and security validation schemes ].
Although Luo et al. teach the invention as cited they do not explicitly teach one or more devices and mirroring; however, Gupta further describes implementing a combination of devices in a network for validation and mirroring the performance of each [note: Figure 4A (426) mirroring performance of each process; column 27 line 54 through column 28 line 21 digital processing infracture includes client computer(s) devices and server computer(s) and a combination of network(s). It would have been obvious to one of ordinary skill t the time of the effective filing date to have combined the cited references since they are both directed toward validation of data entries. Gupta further describes how the system may be extended to a combination of sources within multiple networks.

Claim 2: The method of claim 1, wherein a framework of the database validates the second set of elements of the second request prior to processing the second request  [note: Luo et al., column 5 lines  26-51 means for defining policy and security validation schemes ].

Claim 3: The method of claim 1, wherein the validating service validates the first data object and the second data object based on a set of rules associated with the first or second set of elements  [note: Luo et al., column 5 lines  26-51 means for defining policy and security validation schemes ].

Claim 4: The method of claim 1, further comprising identifying, by the one or more computing devices, a security breach in response to failing to validate the first or second set of elements  [note: Luo et al., column 5 lines  26-51 means for defining policy and security validation schemes ].

Claim 5: The method of claim 1, wherein the first request and the second request include a string input  [note: Luo et al., Figure 3 see flow chart steps s306 and s308 ].

Claim 6: The method of claim 5, further comprising: generating, by the one or more computing devices, an error message to be included in the first response in response to the first validation result indicating a failure to validate the first data object, wherein the error message includes a reason for the failure; causing, by the one or more computing devices, the client device to display the error message and the string input with a visual effect  [note: Luo et al., Figure 3 see flow chart step s309 ].

Claim 7: The method of claim 1, further comprising identifying, by the one or more computing devices, a solution to resolve an error in the first or second validation request, in response to failing to validate the first or second set of elements using a machine-learning algorithm; and transmitting, by the one or more computing devices, the solution to the client device or the server  [note: Luo et al., column 5 lines  26-51 means for defining policy and security validation schemes; column 6 lines 34-64 problem solved through pre-validation component ].

The limitations of claims 8-14 parallel claims 1-7 above, therefore they are rejected under the same rationale.

Regarding Claim 15, Luo et al. teaches the following:
 	A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations [note: Figure 4; column 11 lines 1-16 ] comprising: 
receiving a query from a server, wherein the query adds or modifies an input into a database [note: column 7 lines 40-67 means for defining script to define modifications such as add, delete, etc. through JAVA script ]; 
mapping the input to a field in the database [note: column 2 lines 50-54, “in response to an onPropertyChange event in an input field, the pre-validation component validates security of the input” on the client side based on the rule ]; 
retrieving attributes associated with the field to which the input is to be mapped from a property in a database file [note:  column 9 lines 52-59 performs input validation to the request ]; 
validating the input based on the attributes about the field [note: column 10 lines 14-46, “validation means 103 in the protection means 10 validates all user input values in the HTTP request from the user…” ]; 
in response to successfully validating the input: processing the query; in response to failing to validate the input: transmitting an exception to the server  [note:  column 10 lines 14-46, validation means].
Although Luo et al. teach the invention as cited they do not explicitly teach one or more processors of a device to perform processes; however Gupta further describes implementing a combination of devices in a network for validation [note: Figure 4A (426) mirroring performance of each process; column 27 line 54 through column 28 line 21 digital processing infracture includes client computer(s) devices and server computer(s) and a combination of network(s). It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward validation of data entries. Gupta further describes how the system may be extended to a combination of sources within multiple networks.

Claim 16: The non-transitory computer-readable medium of claim 15, wherein the database file defines a framework of the database  [note: column 11 lines 1-16 various hardware embodiments ].

Claim 17: The non-transitory computer-readable medium of claim 15, the operations further comprising adding the exception in a log file  [note: Luo et al.,   column 7 lines 40-67 means for defining script to define modifications such as add, delete, etc. through JAVA script ]; 

Claim 18: The non-transitory computer-readable medium of claim 15, wherein the input includes a string  [note: Luo et al., Figure 3 see flow chart steps s306 and s308 ].

Claim 19: The non-transitory computer-readable medium of claim 15, wherein the attributes include type of data, length, permitted characters, and restricted characters  [note: Gupta, column 2 lines 61-64 identifying valid data types; column 12 lines 7-10 check the length].

Claim 20: The non-transitory computer-readable medium of claim 19, the operations further comprising: identifying the data type, length, and characters of the input; and comparing the data type, length, and characters of the input against the attributes associated with the field  [note: Gupta, column 2 lines 61-64 identifying valid data types; column 12 lines 7-10 check the length].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169